                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PAUL ALAN HILEMAN,                               )
                                                 )
               Plaintiff,                        )
                                                 )
         v.                                      )            No. 4:19-cv-62-PLC
                                                 )
JOSEPH ALVAREZ, et al.,                          )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff Paul Alan Hileman’s Motion to Withdraw

Complaint. (Docket No. 4). The motion is largely illegible, but it is clear that plaintiff asks the

Court to withdraw his complaint. The Court construes plaintiff’s motion as a notice of voluntary

dismissal filed pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, and will order the

dismissal of this case, without prejudice. This dismissal will not count as a “strike” under 28

U.S.C. § 1915(g).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s Motion to Withdraw (Docket No. 4) is

GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED, without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

                    22nd day of January, 2019.
       Dated this _______



                                                        /s/ Jean C. Hamilton
                                                 JEAN C. HAMILTON
                                                 UNITED STATES DISTRICT JUDGE
